Citation Nr: 9904941	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-11 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
February 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

The veteran appeared and testified by videoconference at a 
personal hearing before the undersigned acting Member of the 
Board on December 2, 1998.


REMAND

The Board notes that the veteran's low back disorder has been 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).  That is the maximum schedular 
evaluation under that code.  However, an evaluation in excess 
of 40 percent is potentially applicable under Diagnostic Code 
5293, which pertains to intervertebral disc syndrome.  A 
September 1998 VA examination report noted that the veteran 
complained of "slight numbness" along the posterior calves 
bilaterally, and there was slight decreased sensitivity to 
pin-prick in this area as well as in the posterior thighs.  
X-rays revealed the presence of mild degenerative disc 
disease at L4-5 and L5-S1.  In view of these findings, the 
Board finds that this case should be remanded to the RO for 
consideration of the applicability of Diagnostic Code 5293 in 
the veteran's case.  The Board also finds that it would be 
beneficial, while the case is in remand status, to have the 
veteran evaluated by a neurologist.  

The Board finds that the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disability (TDIU) is inextricably 
intertwined with the claim for an increased evaluation for a 
low back disorder, as the RO's determination on the increased 
rating issue will have "a significant impact upon" the 
veteran's claim for TDIU.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991); see also Begin v. Derwinski, 3 Vet 
.App. 257 (1992), Hudson v. Principi, 3 Vet. App. 467 (1992).  
Therefore, the Board finds that the RO should again consider 
the increased evaluation issue prior to further consideration 
of the TDIU issue.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to be scheduled for an examination by a 
specialist in neurology.  The examiner 
should determine the full nature and 
extent of the veteran's low back 
disorder, to include, specifically, any 
neurological deficits associated with his 
low back disorder.  An electromyogram and 
nerve conduction studies, and any other 
indicated tests, should be performed as 
part of the examination. The examiner 
should make findings as to whether the 
veteran has symptoms compatible with 
sciatic neuropathy, with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings at the site of a diseased disc 
or discs.  The claims folder should be 
made available to the examiner for 
review.

2.  When the development requested has 
been completed, the RO should 
readjudicate the veteran's claim for an 
evaluation in excess of 40 percent for a 
low back disorder under all applicable 
diagnostic codes. If the decision is 
favorable to the veteran, the RO should 
then readjudicate his TDIU claim.  If the 
decision is adverse to the veteran on the 
increased rating claim, the RO should 
consider the applicability of 38 C.F.R. 
§ 3.321(b)(1) to his TDIU claim.  If the 
benefits sought are not granted in full, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
appellate review.

The purposes of this REMAND are to accord the veteran due 
process of law and to obtain clarifying medical information.  
By this REMAND, the Board does not intimate any opinion as to 
the ultimate disposition of the appeal.  The veteran is free 
to submit to the RO any additional evidence which he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is further 
notified.



		
JAMES A. FROST
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -


